MEMORANDUM **
Pritam Kaur, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“U”) decision denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005), we deny the petition for review.
Kaur’s inconsistent testimony regarding when the police found her affidavit and the date of her husband’s second arrest, as well as the IJ’s demeanor observations, provide substantial evidence supporting the IJ’s adverse credibility finding. See id. at 1067. Without credible testimony, Kaur failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Substantial evidence also supports the IJ’s denial of CAT relief because, even considering documentation in the record, Kaur did not establish a likelihood of torture upon return to India. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.